Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5, line 3-4; claim 6, line 4 objected to because of the following informalities:  “the non-insulated portion” should be - -the at least one non-insulated portion- -.  Appropriate correction is required.
Claim 29, line 7-8 objected to because of the following informalities:  “a non-insulated portion” should be - -the at least one non-insulated portion- -.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 7, 9-11, 14-15, 21-23, 27, 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansel (US 5771696) in view of James et al (GB 2249151 A as referenced in OA dated 10/01/2020).

    PNG
    media_image1.png
    733
    586
    media_image1.png
    Greyscale

Annotated Figure 3 of Hansel (US 5771696)

Regarding claim 1, Hansel discloses a gas turbine engine (Figure 1; 14, 16, 20, 22a, 22b) comprising: 
(Figure 1; 16, 20, 22a); 
a manifold (Figure 1; 42, 44, 46, 50, 56) having a plurality of pipes (Annotated Figure 3; labeled pipe.  There are a plurality of these pipes, see Figure 2) fluidly coupled to the engine core; 
mounting brackets (Figure 1; 54) coupled to the plurality of pipes; 
insulation (Annotated Figure 3; labeled insulation. Column 4, lines 1-6) provided on some, but not all, portions of the plurality of pipes (The portions of the pipe the insulation covers) 
at least one non-insulated portion (Annotated Figure 3; labeled non-insulated portion) of the plurality of pipes extending between the insulation and the mounting brackets.
Hansel does not disclose a low emissivity ring surrounding the at least one non-insulated portion, the low emissivity ring comprising: 
an inner ring defining a structural layer having an inner surface and an outer surface, the inner surface confronting the at least one non-insulated portion and including at least a portion spaced from the at least one non-insulated portion to form a void, and defining a cross-sectional profile with a tapered portion terminating in at least one collar abutting the at least one non- insulated portion to form a circumferential conduit of air within the void; and 
a low emissivity layer provided on the outer surface to reflect incident radiation surrounding the at least one non-insulated portion.
However, James teaches a low emissivity ring (Page 6, the metalized polyester foil of Figures 2, 3, 4) surrounding at least one non-insulated portion (Figure 4; 5), the low emissivity ring comprising: 
an inner ring (Page 6, The substrate under the top metal coating due to metalizing the polyester) defining a structural layer (The inner ring is a structural layer) having an inner surface (The inner surface of the substrate) and an outer surface (The outer surface of the substrate), the inner surface confronting the at least one non-insulated portion and including at (Figure 4; 8) spaced from the at least one non-insulated portion to form a void (The void of Figure 4; 8), and defining a cross-sectional profile (The cross section of Figure 2) with a tapered portion (The portion from Figure 2; 4 to 3) terminating in at least one collar (Figure 2 and 3; 3) abutting the at least one non-insulated portion to form a circumferential conduit of air within the void (Page 4.  Figure 4 shows the conduit of air being circumferential); and 
a low emissivity layer (Page 6, the top metal coating due to metalizing the polyester) provided on the outer surface to reflect incident radiation surrounding the at least one non-insulated portion (Functional Language, Page 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Hansel to include a low emissivity ring surrounding the at least one non-insulated portion, the low emissivity ring comprising: an inner ring defining a structural layer having an inner surface and an outer surface, the inner surface confronting the at least one non-insulated portion and including at least a portion spaced from the at least one non-insulated portion to form a void, and defining a cross-sectional profile with a tapered portion terminating in at least one collar abutting the at least one non- insulated portion to form a circumferential conduit of air within the void; and a low emissivity layer provided on the outer surface to reflect incident radiation surrounding the at least one non-insulated portion as taught by and suggested by James in order to protect fuel lines from radiant heat with a cover having high reflectivity and good flexibility (Page 2.  The modification places low emissivity rings of James on the at least one non-insulated portions of Hansel).
Regarding claim 7, Hansel in view of James teaches the invention as claimed.
Hansel does not disclose wherein the low emissivity ring circumscribes the at least one non-insulated portion.
However, James teaches wherein the low emissivity ring circumscribes the at least one non-insulated portion (Figure 4).
(Page 2.  This is the same modification as claim 1).
Regarding claim 9, Hansel in view of James teaches the invention as claimed.
Hansel does not disclose wherein the void extends about a circumference of the at least one non-insulated portion.
However, James teaches wherein the void extends about a circumference (The circumference of Figure 4; 5) of the at least one non-insulated portion.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Hansel wherein the void extends about a circumference of the at least one non-insulated portion as taught by and suggested by James in order to protect fuel lines from radiant heat with a cover having high reflectivity and good flexibility (Page 2.  This is the same modification as claim 1).
Regarding claim 10, Hansel in view of James teaches the invention as claimed.
Hansel does not disclose wherein the at least one collar is multiple collars comprising axially opposed portions that are in contact with the at least one non-insulated portion and the void lies between the axially opposed portions.
However, James teaches wherein the at least one collar is multiple collars (The two instance of Figure 3; 3) comprising axially opposed portions (The multiple collars are axially opposed portions) that are in contact with the at least one non-insulated portion and the void lies between the axially opposed portions (Figure 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Hansel wherein the at least one collar is multiple collars comprising axially opposed portions that are in contact with the at least one non-insulated  as taught by and suggested by James in order to protect fuel lines from radiant heat with a cover having high reflectivity and good flexibility (Page 2.  This is the same modification as claim 1).
Regarding claim 11, Hansel in view of James teaches the invention as claimed.
Hansel does not disclose wherein the axially opposed portions define axial ends for the low emissivity ring.
However, James teaches wherein the axially opposed portions define axial ends for the low emissivity ring (Figure 3 shows the axially opposed portions defining axial ends of the ring).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Hansel wherein the axially opposed portions define axial ends for the low emissivity ring as taught by and suggested by James in order to protect fuel lines from radiant heat with a cover having high reflectivity and good flexibility (Page 2.  This is the same modification as claim 1).
Regarding claim 14, Hansel in view of James teaches the invention as claimed.
Hansel does not disclose wherein the low emissivity ring comprises a ring extending about the at least one non-insulated portion.
However, James teaches wherein the low emissivity ring comprises a ring (The ring that the low emissivity ring forms) extending about the at least one non-insulated portion (Figure 4; 5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Hansel wherein the low emissivity ring comprises a ring extending about the at least one non-insulated portion as taught by and suggested by James in order to protect fuel lines from radiant heat with a cover having high reflectivity and good flexibility (Page 2.  This is the same modification as claim 1).
Regarding claim 15, Hansel discloses a manifold pipe (Annotated Figure 3; labeled pipe) having a non-insulated portion (Annotated Figure 3; labeled non-insulated portion) formed between an insulated portion (The portion of Annotated Figure 3; labeled pipes having labeled insulation. Column 4, lines 1-6) of the manifold pipe and a mounting bracket (Figure 1; 54) coupled to the manifold pipe.
Hansel does not disclose a low emissivity ring for a manifold pipe comprising an inner ring with a tapered portion terminating in axially opposed collars sized to abut the manifold pipe and a low emissivity outer ring circumscribing the inner ring; 
wherein the low emissivity ring circumscribes the manifold pipe at a non-insulated portion; and 
wherein the low emissivity outer ring reflects incident radiation surrounding the manifold pipe.
However, James teaches a low emissivity ring (Page 6, the metalized polyester foil of Figures 2, 3, 4) for a pipe (Figure 4; 5) comprising an inner ring (Page 6, The substrate under the top metal coating due to metalizing the polyester) with a tapered portion (The portion from Figure 2; 4 to 3) terminating in axially opposed collars (Figure 2 and 3; 3) sized to abut the pipe and a low emissivity outer ring circumscribing the inner ring; 
wherein the low emissivity ring circumscribes the pipe at a non-insulated portion (The portion of Figure 4; 5 that the low emissivity ring covers is a non-insulated portion); and 
wherein the low emissivity outer ring reflects incident radiation surrounding the pipe (Functional Language, Page 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Hansel to include a low emissivity ring for a manifold pipe (In the combined invention of Hansel and James, the pipe of James is the manifold pipe of Hansel) comprising an inner ring with a tapered portion terminating in axially opposed collars sized to abut the manifold pipe and a low emissivity outer ring circumscribing the inner (Page 2.  The modification places low emissivity rings of James on the at least one non-insulated portions of Hansel).
Regarding claim 21, Hansel in view of James teaches the invention as claimed.
Hansel does not disclose wherein the axially opposed collars define a first inner diameter.
However, James teaches wherein the axially opposed collars define a first inner diameter (The inner diameter of Figure 2 and 3; 3 wrapped around Figure 4; 5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Hansel wherein the axially opposed collars define a first inner diameter as taught by and suggested by James in order to protect fuel lines from radiant heat with a cover having high reflectivity and good flexibility (Page 2.  This is the same modification as claim 15).
Regarding claim 22, Hansel in view of James teaches the invention as claimed.
Hansel does not disclose wherein tapered portion further defines a recess portion defining a second inner diameter greater than the first inner diameter of the axially opposed collars.
However, James teaches wherein tapered portion further defines a recess portion (Figure 4; 8) defining a second inner diameter (The inner diameter of the tip of Figure 4; 6) greater than the first inner diameter of the axially opposed collars.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Hansel wherein tapered portion further defines a recess portion defining a second inner diameter greater than the first inner diameter of the axially opposed collars as taught by and suggested by James in order to protect fuel lines from radiant (Page 2.  This is the same modification as claim 15).
Regarding claim 23, Hansel in view of James teaches the invention as claimed.
Hansel does not disclose wherein the recess portion is located between the axially opposed collars.
However, James teaches wherein the recess portion is located between the axially opposed collars (Figure 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Hansel wherein the recess portion is located between the axially opposed collars as taught by and suggested by James in order to protect fuel lines from radiant heat with a cover having high reflectivity and good flexibility (Page 2.  This is the same modification as claim 15).
Regarding claim 27, Hansel in view of James teaches the invention as claimed.
Hansel does not disclose wherein the low emissivity ring is detachable.
However, James teaches wherein the low emissivity ring is detachable (Functional Language, the low emissivity ring is capable of being detached by sliding, prying, damaging, etc.  For example, one can pry and end of the low emissivity ring, then unwind the low emissivity ring from the pipe.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Hansel wherein the low emissivity ring is detachable as taught by and suggested by James in order to protect fuel lines from radiant heat with a cover having high reflectivity and good flexibility (Page 2.  This is the same modification as claim 15).
Regarding claim 29, Hansel discloses a manifold pipe (Annotated Figure 3; labeled pipe) having at least one non-insulated portion (Annotated Figure 3; labeled non-insulated portion) formed between an insulated portion (The portion of Annotated Figure 3; labeled pipes having labeled insulation. Column 4, lines 1-6) of the manifold pipe and a mounting bracket (Figure 1; 54) coupled to the manifold pipe.
Hansel does not disclose a low emissivity cover for a manifold pipe having at least one non-insulated portion, the low emissivity cover comprising: 
a ring having a structural layer with an inner surface and an outer surface, the inner surface confronting the manifold pipe; and 
a low emissivity layer provided on the outer surface to reflect incident radiation surrounding the at least one non-insulated portion; 
wherein the low emissivity cover is connected to the manifold pipe at the least one non-insulated portion.
However, James teaches a low emissivity cover (Page 6, the metalized polyester foil of Figures 2, 3, 4) for a pipe (Figure 4; 5) having at least one non-insulated portion (The portion of Figure 4; 5 that the low emissivity ring covers is a non-insulated portion), the low emissivity cover comprising: 
a ring (Page 6, The substrate under the top metal coating due to metalizing the polyester) having a structural layer (The inner ring is a structural layer) with an inner surface (The inner surface of the substrate) and an outer surface (The outer surface of the substrate), the inner surface confronting the pipe; and 
a low emissivity layer (Page 6, the top metal coating due to metalizing the polyester) provided on the outer surface to reflect incident radiation surrounding the at least one non-insulated portion (Functional Language, Page 1-2); 
wherein the low emissivity cover is connected to the pipe at the least one non-insulated portion.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Hansel to include a low emissivity cover for a manifold pipe (In the combined invention of Hansel and James, the pipe of James is the manifold pipe of Hansel) having at least one non-insulated portion, the low emissivity cover comprising: a ring having a structural layer with an inner surface and an outer surface, the inner surface confronting the manifold pipe; and a low emissivity layer provided on the outer surface to reflect incident radiation surrounding the at least one non-insulated portion; wherein the low emissivity cover is connected to the manifold pipe at the least one non-insulated portion as taught by and suggested by James in order to protect fuel lines from radiant heat with a cover having high reflectivity and good flexibility (Page 2.  The modification places low emissivity rings of James on the at least one non-insulated portions of Hansel).
Regarding claim 30, Hansel in view of James teaches the invention as claimed.
Hansel does not disclose wherein the inner surface is spaced from the non-insulated portion to define a void having a cross-sectional profile with a tapered portion Page 5 of 11Application No.: 15/041,662 Attorney Docket No.: 284888-US-1 / 72266-0190 terminating in at least one collar abutting the at least one non-insulated portion to form a circumferential conduit of air within the void.
However, James teaches wherein the inner surface is spaced from the non-insulated portion to define a void (The void of Figure 4; 8) having a cross-sectional profile (The cross section of Figure 2) with a tapered portion (The portion from Figure 2; 4 to 3) terminating in at least one collar (Figure 2 and 3; 3) abutting the at least one non-insulated portion to form a circumferential conduit of air within the void (Page 4.  Figure 4 shows the conduit of air being circumferential).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Hansel wherein the inner surface is spaced from the non-insulated portion to define a void having a cross-sectional profile with a tapered portion Page 5 of 11Application No.: 15/041,662 Attorney Docket No.: 284888-US-1 / 72266-0190 terminating in at least one collar abutting the at least one non-insulated portion to form a circumferential conduit of air within the void as taught by and suggested by James in order to protect fuel lines from radiant heat with a cover having high reflectivity and good flexibility (Page 2.  This is the same modification as claim 29).

Claim 2-6, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansel in view of James as applied to claim 1, 15 above, and further in view of Enginering Toolbox (Radiation Heat Transfer)
Regarding claim 2, Hansel in view of James teaches the invention as claimed.
Hansel in view of James does not teach wherein the low emissivity ring has an emissivity of 0.07 or less.
However, Engineering Toolbox states that emissivity is a results effective variable that controls heat (radiation) transfer because of the Stefan-Boltzman Law.   A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).   Thus, the claimed limitation of the low emissivity ring having an emissivity of 0.07 or less is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Hansel in view of James wherein the low emissivity ring has an emissivity of 0.07 or less in order to optimize heat transfer through the non-insulated portion (The cover being on the non-insulated portion controls the amount of radiant heat transfer through the non-insulated portion.  The modification uses the recited emissivity for the low emissivity ring of Hansel in view of James).
Regarding claim 3, Hansel in view of James and Engineering Toolbox teaches the invention as claimed.
Hansel in view of James does not teach wherein the emissivity is 0.04 or less.
However, Engineering Toolbox states that emissivity is a results effective variable that controls heat (radiation) transfer because of the Stefan-Boltzman Law.   A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).   Thus, the claimed limitation of the emissivity is 0.04 or less is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Hansel in view of James wherein the emissivity is 0.04 or less in order to optimize heat transfer through the non-insulated portion (The cover being on the non-insulated portion controls the amount of radiant heat transfer through the non-insulated portion. The modification uses the recited emissivity for the low emissivity ring of Hansel in view of James).
Regarding claim 4, Hansel in view of James and Engineering Toolbox teaches the invention as claimed.
Hansel in view of James does not teach wherein the emissivity is 0.03 or less.
However, Engineering Toolbox states that emissivity is a results effective variable that controls heat (radiation) transfer because of the Stefan-Boltzman Law.   A particular parameter 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Hansel in view of James wherein the emissivity is 0.03 or less in order to optimize heat transfer through the non-insulated portion (The cover being on the non-insulated portion controls the amount of radiant heat transfer through the non-insulated portion. The modification uses the recited emissivity for the low emissivity ring of Hansel in view of James).
Regarding claim 5, Hansel in view of James teaches the invention as claimed.
Hansel in view of James does not teach wherein the low emissivity ring has an emissivity sufficient between 8 and 10.9 times reduction in net BTU/h through the at least one non-insulated portion as compared to an absence of the low emissivity ring on the at least one non-insulated portion.
However, Engineering Toolbox states that emissivity is a results effective variable that controls heat (radiation) transfer because of the Stefan-Boltzman Law.   A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).   Thus, the claimed limitation of the low emissivity ring having an emissivity sufficient between 8 and 10.9 times reduction in net (Controlling the emissivity of the cover controls the radiant heat through the non-insulated portion because the cover is placed on the non-insulated portion) is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Hansel in view of James wherein the low emissivity ring has an emissivity sufficient between 8 and 10.9 times reduction in net BTU/h through the at least one non-insulated portion as compared to an absence of the low emissivity ring on the at least one non-insulated portion in order to optimize heat transfer through the at least one non-insulated portion (The cover being on the non-insulated portion controls the amount of radiant heat transfer through the non-insulated portion. The modification uses the emissivity for the low emissivity ring of Hansel in view of James that accomplishes the recited reduction in net BTU/h).
Regarding claim 6, Hansel in view of James teaches the invention as claimed.
Hansel in view of James does not teach wherein the low emissivity ring has an emissivity sufficient between 50 and 62 degrees F reduction in wetted wall temperature of the at least one non-insulated portion as compared to an absence of the low emissivity ring on the at least one non-insulated portion.
(Controlling the emissivity of the cover controls the radiant heat through the non-insulated portion because the cover is placed on the non-insulated portion.  The amount of heat transfer through an object affects the temperature) is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Hansel in view of James wherein the low emissivity ring has an emissivity sufficient between 50 and 62 degrees F reduction in wetted wall temperature of the at least one non-insulated portion as compared to an absence of the low emissivity ring on the at least one non-insulated portion in order to optimize heat transfer through the at least one non-insulated portion (The cover being on the non-insulated portion controls the amount of radiant heat transfer through the non-insulated portion. The modification uses the emissivity for the low emissivity ring of Hansel in view of James that accomplishes the recited reduction in wetted wall temperature.).
Regarding claim 16, Hansel in view of James teaches the invention as claimed.
Hansel in view of James does not teach wherein the low emissivity outer ring layer has an emissivity of 0.07 or less.
However, Engineering Toolbox states that emissivity is a results effective variable that controls heat (radiation) transfer because of the Stefan-Boltzman Law.   A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).   Thus, the claimed limitation of the low emissivity outer ring layer having an emissivity of 0.07 or less is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Hansel in view of James wherein the low emissivity outer ring layer has an emissivity of 0.07 or less in order to optimize heat transfer through the non-insulated portion (The cover being on the non-insulated portion controls the amount of radiant heat transfer through the non-insulated portion. The modification uses the recited emissivity for the low emissivity ring of Hansel in view of James).
Regarding claim 17, Hansel in view of James and Engineering Toolbox teaches the invention as claimed.
Hansel in view of James does not teach wherein the emissivity is 0.04 or less.

“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Hansel in view of James wherein the emissivity is 0.04 or less in order to optimize heat transfer through the non-insulated portion (The cover being on the non-insulated portion controls the amount of radiant heat transfer through the non-insulated portion. The modification uses the recited emissivity for the low emissivity ring of Hansel in view of James).
Regarding claim 18, Hansel in view of James and Engineering Toolbox teaches the invention as claimed.
Hansel in view of James does not teach wherein the emissivity is 0.03 or less.
However, Engineering Toolbox states that emissivity is a results effective variable that controls heat (radiation) transfer because of the Stefan-Boltzman Law.   A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).   Thus, the claimed limitation of the 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Hansel in view of James wherein the emissivity is 0.03 or less in order to optimize heat transfer through the non-insulated portion (The cover being on the non-insulated portion controls the amount of radiant heat transfer through the non-insulated portion. The modification uses the recited emissivity for the low emissivity ring of Hansel in view of James).
Regarding claim 19, Hansel in view of James teaches the invention as claimed.
Hansel in view of James does not teach wherein the low emissivity cover has an emissivity sufficient between 8 and 10.9 times reduction in net BTU/h through the manifold pipe as compared to an absence of the low emissivity ring on the manifold pipe.
However, Engineering Toolbox states that emissivity is a results effective variable that controls heat (radiation) transfer because of the Stefan-Boltzman Law.   A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).   Thus, the claimed limitation of the low emissivity cover having an emissivity sufficient between 8 and 10.9 times reduction in net BTU/h through the manifold pipe as compared to an absence of the low emissivity ring on the manifold pipe  (Controlling the emissivity of the cover controls the radiant heat through the non-insulated portion because the cover is placed on the non-insulated portion) is 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Hansel in view of James wherein the low emissivity cover has an emissivity sufficient between 8 and 10.9 times reduction in net BTU/h through the manifold pipe as compared to an absence of the low emissivity ring on the manifold pipe in order to optimize heat transfer through the at least one non-insulated portion (The cover being on the non-insulated portion controls the amount of radiant heat transfer through the non-insulated portion.  The non-insulated portion is part of the manifold pipe. The modification uses the emissivity for the low emissivity ring of Hansel in view of James that accomplishes the recited reduction in net BTU/h).
Regarding claim 20, Hansel in view of James teaches the invention as claimed.
Hansel in view of James does not teach wherein the low emissivity ring has an emissivity sufficient between 50 and 62 degrees F reduction in wetted wall temperature of the manifold pipe as compared to an absence of the low emissivity ring on the manifold pipe.
However, Engineering Toolbox states that emissivity is a results effective variable that controls heat (radiation) transfer because of the Stefan-Boltzman Law.   A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).   Thus, the claimed limitation of the low emissivity ring having an emissivity sufficient between 50 and 62 degrees F reduction in (Controlling the emissivity of the cover controls the radiant heat through the non-insulated portion because the cover is placed on the non-insulated portion.  The amount of heat transfer through an object affects the temperature) is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Hansel in view of James wherein the low emissivity ring has an emissivity sufficient between 50 and 62 degrees F reduction in wetted wall temperature of the manifold pipe as compared to an absence of the low emissivity ring on the manifold pipe in order to optimize heat transfer through the at least one non-insulated portion (The cover being on the non-insulated portion controls the amount of radiant heat transfer through the non-insulated portion. The non-insulated portion is part of the manifold pipe. The modification uses the emissivity for the low emissivity ring of Hansel in view of James that accomplishes the recited reduction in wetted wall temperature).

Response to Arguments
Applicant's arguments filed 11/12/2020 have been fully considered but they are not persuasive. 

Applicant asserts that the metalized polyester foil of James is intended to cover the entirety of a pipe.  Examiner respectfully disagrees.  The disclosure of James does not state that the entirety of the pipe needs to be covered by the metalized polyester foil.  Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant asserts that the helical arrangement of the metalized polyester foil is not a ring.  Examiner respectfully disagrees.  First, the metalized polyester foil is a ring as noted above.  Second, helix is defined by Merriam Webster as “1b: something spiral in form: such as a coil formed by winding wire around a uniform tube”.  The wire (or band) around a uniform tube (which Meriam Webster defines as cylindrical) would encircle the uniform tube in order to keep the spiral form.  Therefore, the wire (or band) is a circular band, and thus a ring.  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant asserts that James teaches replacing a structural layer of a pipe with the metalized polyester foil.  Examiner respectfully disagrees.  James teaches that a non-insulated portion of a pipe can be covered by the metalized polyester foil.  James shows in Figure 10 another low emissivity cover/ring which the metalized polyester foil replaces, but does not say that the metalized polyester foil replaces a structural layer of a pipe.  Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814.  The examiner can normally be reached on Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/EDWIN KANG/Examiner, Art Unit 3741